COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
                                                                 No. 08-16-00101-CV
                                                 §
  IN THE MATTER OF E.J.E.,                                           Appeal from
                                                 §
  A JUVENILE.                                                     65th District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                    (TC # 1400465)
                                                 §

                                 MEMORANDUM OPINION

       Appellant, E.J.E., a juvenile, has filed a motion to voluntarily dismiss his appeal pursuant

to TEX.R.APP.P. 42.1(a)(1). The motion is supported by a letter from E.J.E. stating that he has

discussed the appeal with his attorney and he understands the consequences of its dismissal. We

conclude that this is sufficient to show that E.J.E. has knowingly waived his right to appeal.

Accordingly, the motion to dismiss the appeal is granted.


March 14, 2017
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.